Filed 10/19/15 P. v. Presley CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C076241

         v.                                                                      (Super. Ct. No. 11F01887)

LADENA GAIL PRESLEY,

                   Defendant and Appellant.




         Defendant Ladena Gail Presley was prosecuted for making false statements
to obtain welfare benefits. She represented that her children lived with her when they
were actually living with defendant’s grandmother. A jury convicted defendant of
welfare fraud (Welf. & Inst. Code, § 10980, subd. (c)(2)) and perjury (Pen. Code, § 118,
subd. (a)). The trial court sentenced defendant to a split term of one year in county jail



                                                             1
and two years of mandatory supervision. As part of her mandatory supervision, the trial
court ordered defendant to have no contact with her children or her grandmother and to
follow “any reasonable instructions” given by her probation officer.
       Defendant now asserts various constitutional and statutory challenges to the
validity of those orders, along with ineffective assistance of counsel in failing to object to
the orders. She also claims the clerk’s minutes included fines and fees not pronounced by
the trial court. However, two days after defendant’s opening brief was filed, the trial
court entered an order vacating the contested conditions, fines, and fees. The Attorney
General notified us of this development in her respondent’s brief and asserts that
defendant’s contentions are moot. The Attorney General asked us to take judicial notice
of the trial court’s order modifying the mandatory release conditions. We treated the
request as a motion to augment the record and granted the motion. Defendant did not file
a reply brief or any opposition to the Attorney General’s motion.
       A case is moot when the decision of the reviewing court cannot have any practical
impact and cannot provide the parties any effectual relief. (MHC Operating Limited
Partnership v. City of San Jose (2003) 106 Cal.App.4th 204, 214.) When no effective
relief can be granted, an appeal is moot and it will be dismissed. (Ibid.; see Feder v.
Lahanier (1962) 200 Cal.App.2d 483, 485 [“ ‘ “The duty of this court . . . is to decide
actual controversies by a judgment which can be carried into effect, and not to give
opinions upon moot questions . . . . It necessarily follows that when, pending an appeal
from the judgment of a lower court, and without any fault of the [responding party], an
event occurs which renders it impossible for this court, if it should decide the case in
favor of [petitioner], to grant him any effectual relief whatever, the court will not proceed
to a formal judgment, but will dismiss the appeal.” [Citations.]’ [Citations.]”].)
       The trial court already gave defendant the relief she seeks on appeal. The trial
court’s order is valid, as the trial court retains jurisdiction to modify a term of mandatory



                                              2
supervision during the term of supervision. (Pen. Code, § 1203.3, subd. (a).) Because we
can give defendant no relief, defendant’s appeal must be dismissed as moot.
                                    DISPOSITION
       The appeal is dismissed.



                                                    /S/
                                               Mauro, J.


We concur:



      /S/
Blease, Acting P. J.



     /S/
Duarte, J.




                                           3